Name: Commission Regulation (EEC) No 1686/79 of 31 July 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 79 Official Journal of the European Communities No L 196/ 15 COMMISSION REGULATION (EEC) No 1686/79 of 31 July 1979 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( 1 ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 3 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1979 . For the Commission fkienne DAVIGNON Member of the Commission ( ») OJ No L 171 , 4. 8 . 1970, p. 10 . (2) OJ No L 32, 3 . 2. 1978 , p. 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p. 45. h) OJ No L 32, 3 . 2. 1978, p . 10 . No L 196/ 16 Official Journal of the European Communities 2. 8 . 79 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £ Irish Lit F1 £ sterling 1 . Lemons : 1.1  Spain 1 738 310.92 108.37 252-15 28-78 48 641 119-12 25.66 1.2 (deleted) I II\ 1.3  Countries in southern Africa 2 134 381.67 133.03 309-52 35.33 59 710 146-23 31.50 1.4  Other African countries and countries on the I II\ Mediterranean 2 179 389.71 135-83 316-04 36.08 60 967 149.31 32-17 1.5  USA 1816 324-78 113.20 263-39 30-06 50 810 124-44 26.81 1.6  Other countries 1325 236.98 82-59 192.18 21.94 37 074 90.79 19-56 2. Sweet oranges : | | l| 2.1  Countries on the Mediterranean : IIIII 2.1.1  Navels (with the exception of Navel - IIII sanguines), Navelines, Navelates, Salus ­ ||||IIIIIII tianas, Vernas, Valencia lates, Maltese ||||I\\II|| blondes, Shamoutis, Ovalis, Trovita, || I II|| Hamlins 1 571 281-02 97-94 227.89 26-01 43 963 107.67 23-19 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 884 158-21 55.14 128.30 14.64 24 750 60-61 13-06 2.1.3  Other         2.2  Countries in southern Africa 1 957 350.03 122.00 283-86 32-40 54 759 134.11 28-89 2.3  USA 1545 276-35 96-32 224-1 1 25-58 43 233 105.88 22-81 2.4  Brazil 904 161-79 56-39 131.20 14-97 25 310 61.98 13.35 2.5  Other countries 1 283 229-61 80.02 186-20 21-25 35 920 87-97 18-95 3. Grapefruit and pomelos : l 3.1 (deleted) II II 3.2  Cyprus, Egypt, Gaza, Israel, Turkey .... 1326 237-26 82-69 192.41 21-96 37 118 90-90 19-58 3.3  Countries in southern Africa 1 751 313.26 109.18 254-05 29-00 49 008 120-02 25.85 3.4  USA 1 441 257-70 89-82 208-99 23.85 40 316 98.74 21-27 3.5  Other American countries 1565 279.92 97-56 227-00 25-91 43 791 107-25 23-10 3.6  Other countries         4. Clementines -I-l-I-I -I-l 5. Mandarines including wilkings 1 936 346.33 120-71 280.86 32.06 54 181 132-69 28-58 6. Monreales and satsumas -I-I-I-I-I-I-I 7. Tangerines, tangelos, tangors and other citrus III fruits falling within subheading 08.02 B of the I Common Customs Tariff, not elsewhere speci fied or included 1841 329-26 114.76 267.02 30-48 51 510 126-15 27-17 Table II : Apples and pears 8 . Apples : 8.1  Countries of the southern hemisphere .... 1640 293-39 102-26 237.93 27-16 45 899 112-41 24-21 8.2 8.3  European third countries  Countries of the northern hemisphere other than European countries 2 150 384-59 134-04 311.89 35.60 60 166 147.35 31-74 9. Pears : 9.1  Countries of the southern hemisphere .... 1858 332.38 115-85 269-55 30-77 51 999 127.35 27-43 9.2  European third countries 1 258 224-99 78-41 182-45 20-83 35 197 86-20 18-57 9.3  Countries of the northern hemisphere other than European countries